PER CURIAM.
Petitioner seeks a writ of habeas corpus challenging the trial court’s sua sponte order revoking his pretrial release and incarcerating him with a $100,000 bond for drug purchase and possession charges. We grant the petition.
The trial court was without authority to increase the bond on its own motion. Montgomery v. Jenne, 744 So.2d 1148, 1149 (Fla. 4th DCA 1999). Florida Rule of Criminal Procedure 3.131(d)(2) permits the state to apply for modification of bail by showing good cause and with at least three (3) hours notice to the attorney for the defendant. Here, the state never sought a modification of the pretrial release conditions nor did the state establish that revoking the petitioner’s pretrial release conditions and an increase in bail was warranted because of information not available to the committing magistrate setting the initial pretrial release conditions. *342Thus, habeas corpus is granted to the extent that the petitioner is ordered released from jail and restored to the terms of pretrial services release supervision as initially ordered. See Sikes v. McMillian, 564 So.2d 1206 (Fla. 1st DCA 1990); Kelsey v. McMillan, 560 So.2d 1343 (Fla. 1st DCA 1990). See also Blount v. Spears, 779 So.2d 672 (Fla. 3d DCA 2001).
Habeas corpus granted.